J-A19001-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                        Appellee

                   v.

ANTHONY SANDS,

                        Appellant                     No. 633 WDA 2014


     Appeal from the Judgment of Sentence Entered February 20, 2014
             In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0004798-2013


BEFORE: BENDER, P.J.E., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                            FILED JULY 27, 2015

      Appellant, Anthony Sands, appeals from the judgment of sentence of 6

to 23 months’ incarceration, imposed after he was convicted of fleeing or

attempting to elude a police officer, 75 Pa.C.S. § 3733(a), recklessly

endangering   another   person     (REAP),   18   Pa.C.S.   §   2705,   hindering

apprehension, 18 Pa.C.S. § 5105, and obstructing administration of law, 18

Pa.C.S. § 5101. On appeal, Appellant challenges the sufficiency and weight

of the evidence to sustain his convictions. We affirm.

      The trial court summarized the evidence presented at Appellant’s trial,

as follows:

            On December 25, 2012, Officer Lance Hoyson of the City
      of Pittsburgh Bureau of Police was dispatched to a residence
      located at 611 Mellon Street in the Highland Park section of the
      City of Pittsburgh to investigate the whereabouts of Bennie
      Wilson, the defendant's brother. Bennie Wilson was the subject
      of various arrest warrants and police officers received
J-A19001-15


     information that Bennie Wilson was inside that residence. Officer
     Hoyson proceeded to the residence to conduct surveillance.
     While he was watching the residence, Officer Hoyson observed a
     dark-colored, late model sedan drive from the driveway adjacent
     to the residence. This vehicle began to circle the area and Officer
     Hoyson testified that the driver of the vehicle was showing some
     interest in Officer Hoyson's vehicle. Officer Hoyson was
     concerned that the driver of the vehicle may have identified him
     as a police officer or that the driver was acting as a lookout for
     Bennie Wilson. Officer Hoyson moved his vehicle down the street
     while still maintaining a clear view of 611 Mellon Street. The
     dark-colored sedan continued to circle the area. While at his new
     vantage point, Officer Hoyson observed Bennie Wilson run from
     the front porch of 611 Mellon Street and enter the passenger
     side of the dark-colored sedan. Officer Hoyson had known
     Bennie Wilson from prior encounters.

            Officer Hoyson radioed Officer Aaron Spangler, who was in
     a different surveillance position near the residence, to advise of
     his observations. Officer Spangler radioed back that he saw the
     vehicle and Officer Spangler began pursuit. Officer Spangler
     followed the vehicle and maintained radio communication with
     Officer Hoyson.

            Officer Spangler testified that he was part of the
     surveillance team conducting surveillance at 611 Mellon Street.
     While Officer Hoyson was located near the residence, Officer
     Spangler located himself on East Liberty Boulevard right before
     the intersection with Mellon Street. He heard Officer Hoyson's
     radio call about Bennie Wilson entering the dark-colored sedan.
     The dark-colored sedan proceeded toward Officer Spangler's
     direction and Officer Spangler began pursuit in his unit. He
     activated the emergency lights and siren. The dark-colored
     sedan stopped and Officer Spangler exited his police vehicle and
     approached the driver's side of the dark-colored sedan. Other
     police units responded to the scene. Officer Kevin Swimkowsky
     arrived on scene and approached the passenger side of the
     vehicle.

           As he approached the driver's side window, Officer
     Spangler observed Bennie Wilson sitting in the passenger seat.
     Officer Spangler ordered the driver to shut the vehicle off. The
     driver was sitting back with his hands still on the wheel. The
     driver did not comply with Officer Spangler's commands to shut
     the vehicle off. Officer Spangler began shouting at the driver. At

                                    -2-
J-A19001-15


       this point, Officer Spangler could not see Bennie Wilson's hands
       and the driver persisted in his refusal to shut the vehicle off.
       Officer Spangler then drew his service firearm. The driver looked
       at Officer Spangler and quickly accelerated the vehicle. The
       vehicle headed directly toward a police patrol wagon that had
       been parked to the right front side of the dark-colored sedan in
       an effort to block it in. Officer Steven Schueler was standing
       outside the patrol wagon. As the dark-colored sedan approached
       him, Officer Schueler fired his service firearm toward the driver's
       side windshield of the dark-colored sedan. The dark-colored
       sedan made slight contact with the patrol wagon. The dark-
       colored sedan then sped off. At trial, Officer Spangler identified
       [Appellant] as the driver of the dark-colored sedan.

             After the dark-colored sedan sped off, Officer Spangler and
       other officers began pursuit. Officer Spangler reached speeds
       between 50-60 miles per hour during the chase. The posted
       speed limit was 25 miles per hour. The police officers eventually
       lost pursuit and the defendant's vehicle avoided capture that
       evening.

             Officer Spangler was shown a photo array the day after the
       incident to help him identify the driver of the dark-colored
       sedan. Upon viewing the array, Officer Spangler pointed to a
       person in the array that [was not Appellant].[1] Officer Spangler
       credibly explained that the person in the array looked similar to
       the driver of the dark-colored sedan but he testified that he [was
       not] 100[ percent] certain. He was shown another photo array
       on January 23, 2013 and he positively identified [Appellant] as
       the driver when shown that photo array. He also identified
       [Appellant] as the driver during the trial.

             Neither [Appellant] nor Bennie Wilson were apprehended
       on the night of the incident. However, the vehicle was recovered
       that night. Trial evidence established that there were bloodstains
       on the emergency brake in the center console area of
       [Appellant’s] vehicle. There was blood on the passenger door,
       the passenger seat and the passenger door threshold. DNA
       evidence confirmed that the blood on the passenger's seat and
____________________________________________


1
  The Commonwealth noted in closing argument that Appellant’s photograph
was not included in the array shown to Officer Spangler the day after the
incident. N.T. Trial, 12/2/13, at 98.



                                           -3-
J-A19001-15


     inside door handle matched the DNA sample extracted from
     [Appellant’s] blood. DNA testing indicated that [Appellant] could
     not be excluded as a contributor of the DNA found on the inside
     door handle from the driver's side door, on the steering wheel
     and on the gear shift of the vehicle. Fingerprint evidence
     determined that Bennie Wilson's fingerprints were located on the
     driver's side door of the vehicle. Trial evidence also established
     that Bennie Wilson did not have any injuries consistent with a
     gunshot wound.

            [Appellant] was arrested on January 17, 2013 on charges
     unrelated to this case. [Appellant] had, though, been developed
     as a potential suspect in this case. While [Appellant] was being
     transported to the Allegheny County Jail after his arrest, police
     officers noticed that he had an injury to his right hand which was
     wrapped in a bandage. [Appellant] would not disclose the nature
     of his injury to the police officers. After consulting with the
     officers involved in the January 17th arrest, the officers involved
     in this case arrested [Appellant] for his actions in this case.

            [Appellant] also testified in this case. [Appellant] said that
     he was sitting in the passenger seat of the vehicle and that his
     brother, Bennie Wilson, was the driver. [Appellant] said that
     after the police stopped the vehicle, his brother, Bennie Wilson,
     pulled off, attempting to elude the police. [Appellant] testified
     that the police fired two shots into the vehicle, one of which hit
     his right hand. [Appellant] also testified that sometime after he
     and his brother got away from the police, he was interviewed by
     police officers. [Appellant] admitted that during that interview,
     he told the police officers that the injury to his hand was an old
     injury. [Appellant] testified that the reason he told the police
     that the injury to his hand was an old injury was that he was
     "scared for [his] life" of the interviewing police officers, even
     though they had not threatened him in any way because
     "[e]very police officer is the same to [him]."

Trial Court Opinion (TCO), 9/24/14, at 2-6.

     Based on this evidence, the jury convicted Appellant of the above-

stated offenses.   It acquitted him of a charge of aggravated assault.       On

February 20, 2014, the court sentenced Appellant to 6 to 23 months’

incarceration for the conviction of fleeing or attempting to allude a police


                                     -4-
J-A19001-15



officer.   The court did not impose any further penalty for Appellant’s

remaining offenses.   Appellant filed a timely post-sentence motion, which

was denied on March 20, 2014. He then filed a timely notice of appeal, as

well as a timely Pa.R.A.P. 1925(b) concise statement of errors complained of

on appeal. Herein, Appellant presents three questions for our review:

      1. Was the evidence sufficient to establish beyond a reasonable
      doubt that [Appellant] fled or attempted to elude officers, and
      recklessly endangered another person, by his actions while
      driving a vehicle?

      2. Was the evidence sufficient to establish beyond a reasonable
      doubt that [Appellant] obstructed the administration of law by
      thwarting attempts to serve warrants upon his brother?

      3. Were the verdicts of guilty so contrary to the weight of the
      evidence as to shock the conscience and require a new trial?

Appellant’s Brief at 5 (unnecessary capitalization omitted).

      Appellant first challenges the sufficiency of the evidence to sustain his

convictions of REAP and fleeing or attempting to elude a police officer.
            In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Commonwealth v. Moreno, 14 A.3d
133 (Pa. Super. 2011). Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa. Super.
      2009). The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011).

      Here, Appellant attacks both of these convictions by arguing that the

evidence failed to prove “that he was the person driving the vehicle on the


                                     -5-
J-A19001-15



evening of December 25, 2012, that sped away from a roadside stop and

nearly hit an officer, causing the officer to shoot twice at the car.”

Appellant’s Brief at 15. Initially, two of Appellant’s arguments in support of

this issue do not qualify as challenges to the sufficiency of the evidence;

instead, they properly are considered as weight-of-the-evidence claims.

Specifically, Appellant maintains that the testimony of “the nine law

enforcement officers” who took the stand at trial was so contradictory that it

could not support the trial court’s conclusion that he was the driver of the

vehicle. Appellant also attacks the reliability of certain of those officers’ out-

of-court, and in-court, identifications of him as the person driving the vehicle

on December 25, 2012. This Court has found that each of these types of

claims go to the weight, not the sufficiency, of the evidence.               See

Commonwealth v. Wilson, 825 A.2d 710, 713-714 (Pa. Super. 2003) (“A

sufficiency of the evidence review … does not include an assessment of the

credibility of the testimony offered by the Commonwealth. Such a claim is

more properly characterized as a weight of the evidence challenge.”)

(citations omitted); Commonwealth v. Brown, 23 A.3d 544, 557-558 (Pa.

Super. 2011) (assessing an argument that a witness’ identification of the

defendant “was tainted and unreliable” as a challenge to the weight of the

evidence).    Accordingly, we will not address these two arguments in

reviewing Appellant’s challenge to the sufficiency of the evidence.

      Appellant also argues, however, that “[t]here are … issues surrounding

the sufficiency of the physical evidence[]” presented by the Commonwealth.

                                      -6-
J-A19001-15



He essentially maintains that the DNA, blood, and fingerprint evidence

discovered in the car did not necessarily prove he was the driver of the

vehicle. Appellant intertwines this argument with his claim that the officers’

testimony was not credible. See Appellant’s Brief at 25-26 (“Taken together

with the inconsistent and contradictory nature of the identification testimony

in this matter, the DNA/blood evidence and fingerprint evidence combine to

establish that the evidence [was] insufficient to support the verdicts of guilt

beyond a reasonable doubt.”).      Standing alone, Appellant’s assertion that

the physical evidence did not prove his guilt is unconvincing. We reiterate

the well-established principle that the Commonwealth’s evidence “may be

entirely circumstantial as long as it links the accused to the crime beyond a

reasonable doubt.”       Koch, 39 A.3d at 1001 (emphasis added) (citing

Moreno, 14 A.3d at 136); see also Commonwealth v. Haight, 50 A.3d
137, 140 (Pa. Super. 2012) (“The Commonwealth may sustain its burden of

proving every element of the crime beyond a reasonable doubt by means of

wholly circumstantial evidence.”).     Thus, even if Appellant is correct that

the physical evidence did not demonstrate his guilt, that fact alone would

not render the totality of the evidence insufficient to support his convictions.

      We also point out that the trial court did not rely on the physical

evidence to conclude, beyond a reasonable doubt, that Appellant was the

driver of the vehicle.    Instead, the court cited the following evidence to

support that determination:




                                      -7-
J-A19001-15


             Officer Spangler specifically identified [Appellant] as the
      driver of the vehicle during the incident in question. Officer
      Spangler testified that he was able to observe [Appellant] during
      the incident that he subsequently selected [Appellant] from a
      photo array. This Court found the testimony of Officer Spangler
      to be credible. He had an opportunity to observe [Appellant]
      during the incident, albeit for a short period of time. His
      observations came from a vantage point that was only feet away
      from [Appellant] while he was standing near the driver’s side
      window of the vehicle. During the initial photo array, which did
      not include [Appellant’s picture], Officer Spangler was not
      certain of the identity of the driver. After reviewing a second
      photo array that included [Appellant’s picture], Officer Spangler
      positively identified [Appellant]. Moreover, the evidence was
      clear that Officer Schueler fired shots through the windshield
      toward the driver’s side of the vehicle. [Appellant] admitted he
      was shot during the incident. Numerous police officers testified
      that Bennie Wilson was in the passenger seat during the incident
      and trial evidence established that Bennie Wilson did not suffer
      any gunshot wounds during the incident. This Court believes the
      evidence was more than sufficient to establish that [Appellant]
      was the driver of the vehicle.

TCO at 7-8. We agree with the trial court. Accordingly, we conclude that

Appellant’s challenge to the sufficiency of the evidence to sustain his

convictions of REAP and fleeing or attempting to elude a police officer is

meritless.

      In Appellant’s next issue, he avers that the evidence was insufficient to

sustain his conviction of obstructing administration of law, defined in 18

Pa.C.S. § 5101, as follows:

      A person commits a misdemeanor of the second degree if he
      intentionally obstructs, impairs or perverts the administration of
      law or other governmental function by force, violence, physical
      interference or obstacle, breach of official duty, or any other
      unlawful act, except that this section does not apply to flight by
      a person charged with crime, refusal to submit to arrest, failure
      to perform a legal duty other than an official duty, or any other


                                     -8-
J-A19001-15


     means of avoiding compliance with law without affirmative
     interference with governmental functions.

      Appellant argues that to prove the offense of obstructing the

administration of law, the Commonwealth had to demonstrate that he

“knowingly interfere[d] or obstruct[ed] the officers from carrying out their

purpose.”   Appellant’s Brief at 27.    He maintains (without citation to any

legal authority) that to meet this burden, the Commonwealth was required

to demonstrate that Appellant knew the officers were attempting to execute

arrest warrants for Wilson on December 25, 2012. Appellant avers that the

Commonwealth did not proffer any evidence to prove this fact.

      In response, the Commonwealth provides a detailed summary of the

circumstantial evidence which proved that Appellant knew Wilson was

wanted by police, and that Appellant intentionally, and physically, interfered

with Wilson’s apprehension:

            As set forth in detail in the previous argument, the
     evidence sufficiently established that [A]ppellant, Wilson’s
     brother, was the driver of the suspect vehicle, a black Mazda
     sedan with out-of-state plates. The Commonwealth submits the
     above evidence would allow a fact finder to reasonably infer that
     [A]ppellant knew police were looking for his brother. When
     [A]ppellant, as the driver of the suspect vehicle, pulled out of
     the driveway beside 611 Mellon it is reasonable to conclude that
     he saw Officer Hoyson’s vehicle. At the time, there was still
     daylight and [A]ppellant drove directly toward the marked patrol
     car which was parked only a half block from the residence.
     Within a short period, [A]ppellant drove past the patrol car two
     more times before the officer moved to a different, but nearby,
     location. Plainly, [A]ppellant did not believe police were looking
     for him since the patrol car made no move to follow him when he
     originally left, and he elected to continue to pass Officer
     Hoyson’s vehicle instead of simply leaving the area.



                                       -9-
J-A19001-15


            Further support for a finding that [A]ppellant knew Wilson
     was wanted by police is the fact that upon his final return to
     Mellon Street, after the officer had moved his car to the second
     position, [Appellant] briefly stopped in front of 611 where Wilson
     ran across the porch and jumped into the waiting vehicle which
     immediately drove off. Such evidence allows for the logical
     inference that while circling, [A]ppellant contacted his brother
     and alerted Wilson to the officer’s presence and made an
     arrangement to pick him up in order to get him out of the area.

            Soon thereafter, however, Officer Spangler attempted to
     initiate a traffic stop of the suspect vehicle by activating his
     lights and sirens and pulling directly behind [A]ppellant, who was
     planning to make a left turn. At the time, a vehicle unrelated to
     the case was in front of [A]ppellant. As he approached the
     driver’s side, Officer Spangler both recognized Wilson as the
     passenger and noticed that the vehicle had not been placed in
     park which caused him to begin shouting at the driver to turn off
     the car and remove the keys. Rather than comply with the
     officer’s orders, [A]ppellant looked at the officer, revved the
     engine and accelerated in the direction of another officer,
     causing [that officer] to fire at the vehicle. Although [A]ppellant
     was shot in the hand, he still managed to flee from the scene
     and avoid capture by engaging in a high-speed chase. The
     Commonwealth submits that if [A]ppellant had no knowledge
     that his brother was wanted by police, there would have been no
     reason for him to ignore Officer Spangler’s orders, drive toward
     another officer and flee from the attempted stop.

            Most of [A]ppellant’s conduct, as described above, likewise
     demonstrated his intentional interference with the officers’
     apprehension of his brother. Appellant provided Wilson with a
     means of leaving the residence, which [Appellant] knew to be
     under police surveillance.       He also disobeyed one officer’s
     repeated orders to turn off the vehicle, instead electing to
     accelerate toward another officer to thwart any attempt to
     apprehend Wilson during the traffic stop. Even the fact that this
     officer was forced to fire his weapon at the vehicle, causing
     [A]ppellant to be shot in the hand, did not deter him from
     preventing his brother’s capture. Based on the foregoing, the
     evidence was sufficient to establish that [A]ppellant had
     obstructed the administration of law by physical interference. As
     a result, his conviction for a violation of [section] 5101 should be
     affirmed.


                                    - 10 -
J-A19001-15



Commonwealth’s Brief at 26-28 (footnote and citation to record omitted).

      We agree with the Commonwealth that, assessing the totality of the

evidence   presented   at   trial,   in   the   light   most   favorable   to   the

Commonwealth, it was reasonable for the fact-finder to infer that Appellant

knew the officers were attempting to apprehend Wilson, and that Appellant

intentionally and physically interfered with the officers’ efforts to do so. We

conclude that this was sufficient evidence to support Appellant’s conviction

of obstructing administration of law.

      Lastly, Appellant challenges the weight of the evidence to support his

convictions.

      A claim alleging the verdict was against the weight of the
      evidence is addressed to the discretion of the trial court.
      Accordingly, an appellate court reviews the exercise of the trial
      court's discretion; it does not answer for itself whether the
      verdict was against the weight of the evidence. It is well settled
      that the jury is free to believe all, part, or none of the evidence
      and to determine the credibility of the witnesses, and a new trial
      based on a weight of the evidence claim is only warranted where
      the jury's verdict is so contrary to the evidence that it shocks
      one's sense of justice. In determining whether this standard has
      been met, appellate review is limited to whether the trial judge's
      discretion was properly exercised, and relief will only be granted
      where the facts and inferences of record disclose a palpable
      abuse of discretion.

Commonwealth v. Houser, 18 A.3d 1128, 1135-1136 (Pa. 2011) (citations

and internal quotation marks omitted).

      Appellant presents a lengthy argument in support of his weight-of-the

evidence claim; however, only two of his specific arguments were preserved

in his Rule 1925(b) statement and addressed by the trial court in its opinion.


                                      - 11 -
J-A19001-15



Accordingly, we will confine our review to those claims.                See Pa.R.A.P.

1925(b)(4)(ii) (“The Statement shall concisely identify each ruling or error

that the appellant intends to challenge with sufficient detail to identify all

pertinent issues for the judge.”); Pa.R.A.P. 1925(b)(4)(vii) (“Issues not

included in the Statement and/or not raised in accordance with the

provisions of this paragraph (b)(4) are waived.”).

      First,   Appellant   argues     that    Officer    Spangler’s   identification   of

Appellant as the driver was unreliable, as he identified another individual in

the initial photo array. Appellant emphasizes that Officer Spangler’s initial

identification “was made within a day of the events, without hesitation, [and

was] based on the facial markings of the individual….” Appellant’s Brief at

32.   Appellant maintains that, consequently, that initial identification was

“unquestionably    more    reliable    than      the    subsequent    identification   of

[Appellant], and [it] should have been the basis for the trial court to

reasonably doubt the identification of [Appellant].” Id.

      In rejecting this claim, the trial court reasoned that,

      the trial evidence does not indicate that Officer Spangler
      positively identified anyone as the driver during the original
      presentation of a photo array. Rather, as Officer Spangler
      testified, he wasn’t certain that anyone in the photo array was
      the driver when he viewed the first array. This Court believes
      that Officer Spangler’s in-court identification was credible and it
      was buttressed by the identification of [Appellant] during the
      presentation of the second photo array.

TCO at 12.




                                        - 12 -
J-A19001-15



      The trial court’s decision is supported by the record.    During cross-

examination of Officer Spangler at trial, he was shown a copy of the initial

photo array and was asked if it was “fair to say that [he] identified the male,

number seven, in that photo array, a gentleman named Melvin Washington?”

N.T. Trial, 11/25-27/13, at 75. Officer Spangler replied, “No.”     Id. at 76.

The officer then explained, “My correct statement was this gentleman looks

familiar, he has distinguishing face marks, but I can’t be 100 percent sure

that I told Detectives Rush and Sattler that the face marks look similar to

the person that I saw driving….” Id. Officer Spangler was later asked about

the second photo array he was shown, which contained a picture of

Appellant. Officer Spangler testified that “[a]s soon as they showed me this

photo array, … I pinpointed the face, the nose. He turned and looked right

at me as I had him -- my weapon was already drawn.           I had him in my

sight.” Id. at 78. Officer Spangler also identified Appellant, in court, as the

person he saw driving the vehicle. Id. at 68.

      Based on this record, we ascertain no abuse of discretion in the trial

court’s rejecting Appellant’s weight-of-the-evidence claim regarding the

reliability of Officer Spangler’s identification.   The court heard testimony

about Officer Spangler’s out-of-court identifications of Appellant, and

observed the officer identify Appellant during the course of trial. The court

was free to determine the credibility of those identifications, and it did not

abuse its discretion in believing Officer Spangler’s two identifications naming

Appellant as the driver.

                                     - 13 -
J-A19001-15



      Next, Appellant attacks the weight of the evidence by arguing that the

blood and DNA evidence placed him in the passenger seat of the vehicle.

Appellant maintains that “[m]uch speculation on the record occurred as to

how exactly blood got on the passenger seat and passenger door

handle/armrest from [Appellant] if [Appellant] was, in actual fact, the

driver.”   Appellant’s Brief at 31.   Appellant asserts that, amidst all of this

speculation, “the trial court [did] not and cannot account for the blood spots

on the threshold of the passenger side door.” Id. at 32. Appellant inquires,

“How could [Appellant], if he was driving while shot in his right hand, and

escaping a police chase at high speed, have bled onto an area that requires

the passenger door to be open?” Id. Appellant goes on to claim that the

trial court gave “no weight whatsoever” to the “uncontradicted expert

opinion [of Detective Adams] that the fingerprints of Benny Wilson found on

the outside of the driver’s door were consistent with someone sitting in the

driver’s seat and reaching over the door frame and holding the door.” Id. at

32.

      In rejecting this argument, the trial court stated:

      While there was evidence presented at trial that [Appellant’s]
      blood and DNA were found in the passenger compartment of the
      vehicle, [Appellant] was also not excluded as a contributor to
      DNA found on the driver’s side door handle, the steering wheel
      and the gear shift. Officer Schueler testified that he fired his
      weapon toward the driver’s side area.        [Appellant] himself
      admitted he had been shot. The trial evidence in this case
      supported the verdict.

TCO at 12-13.


                                      - 14 -
J-A19001-15



      Again, we cannot conclude that the court abused its discretion in

denying Appellant’s weight-of-the-evidence argument.       While some of the

physical evidence indicated that Appellant was the driver of the vehicle,

there were other aspects of that evidence which indicated he was the

passenger. However, the court did not consider the physical evidence in a

vacuum, but assessed it in conjunction with the officers’ testimony, which

the court found to be credible. In light of the totality of all of the evidence

presented by the Commonwealth, the trial court’s verdict does not shock

one’s sense of justice, and the court did not palpably abuse its discretion in

rejecting Appellant’s challenge to the weight of the evidence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/27/2015




                                    - 15 -